DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8; species represented by CD-28 and αβ T cells) in the reply filed on 10/14/2022 is acknowledged.  The traversal is on the ground that the Application, being a 371 National Stage filing and unity of invention rules apply to the restriction, has unity of invention is present because the claims are so linked as to form a single general inventive concept.  This is not found persuasive because the special technical feature must define a contribution that the claimed subject matter makes over the prior art is lacking. This is because Brown et al. (U.S. Pub .No. 20160340649) discloses a chimeric antigen receptor (CAR) polypeptide (Abstract; Paragraphs (0005], (0009]), comprising an IL 13Ra2 antigen binding domain (Abstract), a transmembrane domain (Abstract), an intracellular signaling domain (Abstract), and a co-stimulatory signaling region (Abstract).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-18 are pending; claims 9-18 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1-8 are currently examined.

Specification
The disclosure is objected to because of the following informalities: Applicant should carefully review the correspondence of the SEQ ID NOs in the specification with the SEQ ID NOs presented in the sequence listing.  For instance, in the Specification SEQ ID NO: 16 is disclosed to represent Anti-IL13Ra2 monoclonal antibody Hu08L2H scFv (263 amino acids), the SEQ ID NO: 16 in the Sequence listing has 6 amino acids.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification discloses chimeric antigen receptor polypeptide comprising IL-13Ra2 VH antibody domains with the SEQ ID NOs: 1 or 2 or 28 or 29 or 32 or 33, in conjunction with  IL-13Ra2 VL antibody domains with the SEQ ID NOs: 3 or 4 or 34-41. Also disclosed are scFvs comprising combinations of the Sequences described above (SEQ ID NOs: 5 or 6).
Also disclosed are a hinge and/or transmembrane domain derived from CD8 (SEQ ID NO: 9),  a hinge and/or transmembrane domain derived from CD28 (SEQ ID NO: 10), a costimulatory domain derived from CD28 (SEQ ID NO:11), a costimulatory domain derived from 4-1BB (SEQ ID NO: 12), and an intracellular signaling domain derived from CD3 zeta (CD3ζ) (SEQ ID NO: 13). As for linkers the sequence disclosed is (SEQ ID NO:14). The signal peptide disclosed has SEQ ID NO:15.
There is no disclosure of a complete structure for the CAR-T claimed.  
The claims broadly encompass chimeric antigen receptor (CAR) polypeptides, comprising any IL13Ra2 antigen binding domain, any transmembrane domain, any intracellular signaling domain, and any costimulatory signaling region while offering no structural disclosure of a complete construct. Even if considering the pieces of the puzzle disclosed (antigen binding domain, transmembrane domain, intracellular signaling domain, and costimulatory signaling region),  a person of ordinary skill in the art would yield a relative small number of constructs which, in view of the broad scope of the independent claim 1, would not be considered to be a representative number of species.
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). Here, the claims are directed to a genus of antigen-binding chimeric antigen receptors are defined by their desired binding to an antigen and function of such binding.  It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every  CAR polypeptide that comprises IL13Ra2 antigen binding domains.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (U.S. Pub. No. 2016/0340649).
The reference discloses a chimeric antigen receptor (CAR) polypeptide comprising an IL-13Rα2 antigen binding domain, a transmembrane domain, an intracellular signaling domain, and a co-stimulatory signaling region (abstract). The extracellular domain is made up of an IL-13 ligand that binds interleukin-13Rα2 (IL13Rα2) and, optionally, a spacer, comprising, for example a portion human Fc domain. The intracellular signaling domain includes the signaling domain from the zeta chain of the human CD3 complex (CD3ζ) and one or more costimulatory domains, e.g., a 4-1BB costimulatory domain ([0005]).
Thus, in the broadest reasonable interpretation, claims 1 and 6 are anticipated by the reference cited.
Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krenciute et al. (Characterization and functional analysis of scFv-based chimeric antigen receptors to redirect T cells to IL13Rα2-positive glioma. Mol. Ther. 24, 354-363, 2016).
The reference discloses a panel of IL13Rα2-specific CARs that contain the IL13Rα2-specific single-chain variable fragment (scFv) 47 as an antigen binding domain, short or long spacer regions, a transmembrane domain, and endodomains derived from costimulatory molecules and CD3.ζ (IL13Rα2-CARs). IL13Rα2-CAR T cells recognized IL13Rα2-positive target cells in coculture and cytotoxicity assays with no cross-reactivity to IL13Rα1.In vivo, T cells expressing IL13Rα2-CARs with short spacer regions and CD28.ζ, 41BB.ζ, and CD28.OX40.ζ endodomains had potent anti-glioma activity conferring a significant survival advantage in comparison to mice that received control T cells. IL13Rα2-CAR T cells hold the promise to improve current IL13Rα2- targeted immunotherapy approaches for GBM and other IL13Rα2-positive malignancies (abstract). CARs contained a N-terminal leader sequence, a codon optimized synthetic gene encoding scFv47, a spacer region, a CD28 transmembrane domain, and signaling domains derived from CD28 and CD3.ζ (Figure 1a). As the spacer region, the IgG1 hinge (16 amino acids; short spacer region) or the IgG1-CH2CH3 domain (239 amino acids; long spacer region) (p. 355).
Thus, in the broadest reasonable interpretation, the reference anticipates claims 1, 2, and 6-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Krenciute et al. (cited supra) in view of Doroski et al. (U.S. Pub. No.20130129753).
The claims add the limitation that the chimeric antigen receptor (CAR) polypeptide, comprises a single-chain variable fragment (scFv) of an antibody that specifically binds IL13Ra2, antigen binding domain, a transmembrane domain, an intracellular signaling domain, and a costimulatory signaling region. The anti-IL13Ra2 scFv VH domain comprises the amino acid sequence SEQ ID NO: 1 or SEQ ID NO:2  and VL domain comprises the amino acid sequence SEQ ID NO:3 or SEQ ID NO:4.
The teachings of Krenciute et al. were presented supra and they were silent about using the VH or the VL claimed instantly.
Doroski et al. discloses the humanized anti IL13Ra2 antibody hu08 , which has the same VH as the scFv comprising SEQ ID NO: 1 of the instant Application and the same VL as the scFv comprising SEQ ID NO:3.

It would have been obvious for a person of ordinary skill in the art  at the time that the invention was filed to have readily integrated the anti-IL 13Ra2 scFv VH domain comprising SEQ ID NO:1, and the anti-IL 13Ra2 scFv VH domain comprising SEQ ID NO:3 as previously disclosed by Doroski et al. within the chimeric antigen receptor (CAR) polypeptide comprising an IL13Ra2 antigen binding domain, as previously disclosed by Krenciute et al., for the development of improved therapeutics for the treatment of cancer in a patient, with a reasonable expectation of success. This is because Doroski et al successfully used the antibody for targeting IL 13Ra2 comprising tumors. Thus, an artisan would have used antibodies know in the art to solve an existing problem.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647